 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    SOURDOUGH & CO., INC.,                      No. 2:20-cv-01226-TLN-CKD
12                     Plaintiff,
13           v.                                   ORDER
14    WCSD, INC., a California corporation;
      GSD FOODS, INC., a California
15    corporation; GURMINDER BHATIA, an
      individual; DAVINDER SINGH, an
16    individual; POWERGLIDE HOLDINGS,
      LLC, a California limited liability
17    company; KALDEEP UPPAL, an
      individual; KARNDEEP UPPAL, an
18    individual; SD-FOLSOM, INC., a
      California corporation; and Does 1–25,
19
                       Defendants.
20
21
      WCSD, INC., a California corporation,
22
                       Counter-Claimant,
23
             v.
24
      SOURDOUGH & CO., INC., a California
25    corporation,

26                     Counter-Defendant.

27

28   ///

                                                  1
 1          This matter is before the Court on Counter-Defendant Sourdough & Co., Inc.’s

 2   (“Sourdough & Co.”) Motion to Dismiss Counterclaim. (ECF No. 18.) Counter-Claimant

 3   WCSD, Inc. (“WCSD”) has filed a statement of non-opposition. (ECF No. 25.) For the reasons

 4   set forth herein, the Court GRANTS Sourdough & Co., Inc.’s Motion.

 5          On June 17, 2020, Sourdough & Co. filed the instant action against WCSD and

 6   Defendants GSD Foods, Inc., Gurminder Bhatia (“Bhatia”), Davinder Singh, Powerglide

 7   Holdings, LLC, Kaldeep Uppal, Karndeep Uppal, and SD-Folsom, Inc. (collectively,

 8   “Defendants”), alleging various federal and state law claims for trademark infringement, unfair

 9   competition, and false advertising. (See ECF No. 1.) Sourdough & Co. alleges all Defendants

10   except WCSD are former licensees of trademarks owned by Sourdough & Co., who “were

11   wrongfully induced to terminate their license agreements by way of tort[i]ous and illegal conduct

12   organized and executed by Defendant Bhatia, who used false and defamatory statements about

13   [Sourdough & Co.] to induce [them] to become licensees of WCSD, or its affiliates, utilizing the

14   name and mark ‘West Coast Sourdough.’” (ECF No. 1 at ¶¶ 14–15.)

15          On August 26, 2020, WCSD filed an Answer and Counterclaim against Sourdough & Co.,

16   alleging claims for: (1) declaratory judgment of non-infringement concerning use of the “West

17   Coast Sourdough” trademark; (2) cancellation of Sourdough & Co.’s federal trademark

18   registration for “Sourdough & Co.” (Reg. No. 5343030); (3) cancellation of Sourdough & Co.’s

19   federal trademark registration for its design mark (Reg. No. 5370126); (4) declaratory judgment

20   as to Sourdough & Co.’s sale of unregistered franchises; (5) unfair business practices and unfair
21   competition in violation of Cal. Bus. & Prof. Code §§ 17200–17210; and (6) interference with

22   prospective economic advantage.1 (See ECF No. 15 at 12–17.)

23          On September 16, 2020, Sourdough & Co. filed a motion to dismiss WCSD’s fifth

24   counterclaim alleging unfair business practices and unfair competition in violation of California’s

25
     1
26           WCSD labels both its unfair business practices and unfair competition counterclaim as
     well as its interference with prospective economic advantage counterclaim as the “Fifth Cause of
27   Action.” (ECF No. 15 at 16–17.) However, since both claims have separate headers and allege
     different causes of action, the Court construes WCSD’s interference with prospective economic
28   advantage counterclaim as its sixth counterclaim.

                                                       2
 1   unfair competition law (“UCL”), Cal. Bus. & Prof. Code §§ 17200–17210. (ECF No. 18.)

 2   Sourdough & Co. argues WCSD fails to meet the standing requirements of the UCL, as WCSD

 3   “does not plead facts showing any direct dealings with Sourdough [& Co.], nor does the

 4   Counterclaim demonstrate any actual injury suffered, including lost money or property due to

 5   Sourdough [& Co.’s] purported unfair competition.” (ECF No. 18-1 at 3–4.) Sourdough & Co.

 6   further argues WCSD fails to allege “it has lost customers or economic opportunity, nor does

 7   [WCSD] allege that it has lost prospective franchisees or business opportunities because of

 8   Sourdough [& Co.]” (Id. at 6.) On October 29, 2020, WCSD filed a statement of non-opposition.

 9   (ECF No. 25.)

10          With its statement of non-opposition, WCSD implicitly concedes the arguments made by

11   Sourdough & Co. in its motion to dismiss. Accordingly, the Court GRANTS Sourdough & Co.’s

12   motion to dismiss WCSD’s fifth counterclaim. (ECF No. 18.)

13          IT IS SO ORDERED.

14   DATED: July 1, 2021

15

16

17
                                                 Troy L. Nunley
18                                               United States District Judge

19

20
21

22

23

24

25

26
27

28

                                                      3
